IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,078-02


                              IN RE MIGUEL MARTINEZ, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 1374263 IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 184th District Court of Harris County challenging cause number 1374263. The

trial court entered an order designating issues on September 16, 2014. This application has yet been

forwarded to this Court.

        Respondent, the Judge of the 184th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                 2

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: April 29, 2015
Do not publish